THE MIDDLETON DOLL COMPANY


FORM OF RESTRICTED STOCK GRANT AGREEMENT

          THIS RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”) is made and
entered into by and between The Middleton Doll Company, a Wisconsin corporation
(the “Company”), and the person whose signature is set forth on the signature
page hereof (the “Executive”) effective as of ____________________ (the “Date of
Award”).



RECITALS

          WHEREAS, the Board of Directors of the Company (the “Board”)
determined that to promote the best interests of the Company, its subsidiaries
and shareholders it was advisable to provide opportunities for additional stock
ownership by the Company’s officers and key employees to increase their
proprietary interest in the Company and their identification with the interests
of the shareholders of the Company;


          WHEREAS, the Board authorized the Compensation Committee (the
“Committee”) to grant shares of the Company’s common stock, par value 6 2/3
cents per share (the “Common Stock”), to certain officers and key employees,
with such shares of Common Stock to be delivered from presently authorized and
issued but not outstanding shares of Common Stock held by the Company as
treasury shares; and


          WHEREAS, the Executive is an officer or other key employee to whom the
Committee desires to grant shares of Common Stock to increase the Executive’s
incentive and personal interest in the continued success and growth of the
Company.



AGREEMENT

        NOW, THEREFORE, the parties agree as follows:

    1.        Grant of Restricted Stock. Subject to the terms and conditions of
this Agreement, the Committee hereby grants to the Executive __________________
shares of Common Stock (the “Restricted Shares”).


    2.        Employment by the Company. The Restricted Shares granted hereunder
are awarded on the condition that the Executive remains employed by the Company
or a subsidiary of the Company from the Date of Award through the vesting of the
Restricted Shares as provided for below.However, neither such condition nor the
award of the Restricted Shares shall impose upon the Company any obligation to
retain the Executive in its employ for any given period or upon any specific
terms of employment.


    3.        Period of Restriction.


--------------------------------------------------------------------------------

  a. Vesting Period. ________________ of the Restricted Shares will vest on each
of the first ___________ anniversaries of the Date of Award, provided the
Executive is employed by the Company or a subsidiary on the applicable vesting
date. If the Executive’s employment terminates prior to the date the Restricted
Shares are vested as a result of death or disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”)), the Restricted Shares will become fully vested on such date
of termination. Upon any other termination of employment prior to the date the
Restricted Shares are vested, the Executive will forfeit the Restricted Shares
unless otherwise determined by the Board or Committee. Notwithstanding the
foregoing, in the event of any sale of assets, merger, consolidation,
combination or other corporate reorganization, restructuring or change of
control of the Company (a “Change of Control”), all Restricted Shares shall
become vested in full provided the Executive is employed by the Company or a
subsidiary on the date of such Change of Control.


  b. Non-Transferability of Shares. The Executive may not sell, transfer or
otherwise alienate or hypothecate any of the Restricted Shares until they are
vested.


  c. Voting and Dividends. While the Restricted Shares are subject to
forfeiture, the Executive may exercise full voting rights and will receive all
dividends and other distributions paid with respect to the Restricted Shares, in
each case so long as the applicable record date occurs before the Restricted
Shares are forfeited. If, however, any such dividends or distributions are paid
in shares of Common Stock, such shares will be subject to the same risk of
forfeiture, restrictions on transferability and other terms of this Agreement as
are the Restricted Shares with respect to which they were paid.


    4.        Restrictions on Transfer of Shares.


    a.        Securities Laws. The Executive acknowledges that he or she is
acquiring the Restricted Shares for investment purposes only and not with a view
to resale or other distribution thereof to the public in violation of the
Securities Act of 1933, as amended from time to time (the “Securities Act”). The
Executive agrees and acknowledges with respect to any Restricted Shares that
have not been registered under the Securities Act, that (i) the Executive will
not sell or otherwise dispose of such shares except pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or in a transaction which in the opinion of counsel for the
Company is exempt from such registration, and (ii) a legend will be placed on
the certificates for the shares to such effect. As further conditions to the
issuance of the Restricted Shares, the Executive agrees for himself, his
beneficiary(ies), and his heirs, legatees and legal representatives to execute
and deliver to the Company such investment representations and warranties, to
enter into a restrictive stock transfer agreement, and to take or refrain from
taking such other actions, as counsel for the Company determines may be
necessary or appropriate for compliance with the Securities Act and any
applicable federal or state securities laws, regardless of whether the shares
have at that time been registered under the Securities Act or qualified under
the securities laws of any state.


2

--------------------------------------------------------------------------------

    b.        The certificate(s) for the Restricted Shares shall bear the
following legend:


          “The shares of Common Stock represented by this certificate are
restricted securities as that term is defined under Rule 144 promulgated under
the Securities Act of 1933, as amended (the “Securities Act”). These shares may
not be sold, transferred or disposed of unless they are registered under the
Securities Act, or sold in a transaction that is exempt from registration under
the Securities Act and any applicable state securities laws. Any sale,
assignment, exchange, gift, transfer or other disposition of the Common Stock
represented by this certificate is subject to the terms and conditions of a
Stock Grant Agreement, dated and effective as of ___________________.”


    5.       Registration. The Restricted Shares may be evidenced in such manner
as the Committee may deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued, such certificate shall be registered in the
name of the Executive and shall bear the legend provided for above.


    6.       Escrow/Issuance of Shares. The Restricted Shares will be held in
escrow by the Company, as escrow agent. The Company will give the Executive a
receipt for the Restricted Shares held in escrow that will state that the
Company holds such shares in escrow for the Executive’s account, subject to the
terms of this Agreement, and the Executive will give the Company a stock power
for such shares duly endorsed in blank which will be used in the event such
shares are forfeited in whole or in part. As soon as practicable after the
vesting date, the Restricted Shares will cease to be held in escrow, and
certificate(s) for such number of shares will be delivered to the Executive or,
in the case of the Executive’s death, to his or her beneficiary.


    7.       Beneficiary. The Executive may designate one or more beneficiaries
who shall be entitled to receive the Restricted Shares that vest upon the death
of Executive. The Executive may from time to time revoke or change his or her
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Company. The last such designation received by the
Company shall be controlling; provided, however, that no designation, or change
or revocation thereof, shall be effective unless received by the Company prior
to the Executive’s death, and in no event shall any designation be effective as
of a date prior to such receipt. If no beneficiary designation is in effect at
the time of Executive’s death, or if no designated beneficiary survives the
Executive or if such designation conflicts with law, the Executive’s estate will
be considered the beneficiary. If the Board or Committee is in doubt as to the
right of any person to receive the Restricted Shares, the Company may refuse to
issue shares to any individual, without liability for any interest or dividends
on the underlying Common Stock, until the Board or Committee determines the
person entitled to receive the shares, or the Company may apply to any court of
appropriate jurisdiction and such application shall be a complete discharge of
the liability of the Company therefor.


3

--------------------------------------------------------------------------------

    8.       Non-Transferability of Award. This Agreement shall not be
transferable other than by will or by the laws of descent and distribution, or
pursuant to a beneficiary designation filed in accordance with this Agreement.


    9.       Tax Withholding. To the extent that the receipt of the Restricted
Shares results in income to the Executive for federal, state or local income tax
purposes, the Executive shall deliver to the Company at the time the Company (or
a subsidiary) is obligated to withhold taxes in connection with such receipt or
vesting, as the case may be, such amount as the Company requires to meet its
withholding obligation under applicable tax laws or regulations, and if the
Executive fails to do so, the Company has the right and authority to deduct or
withhold from other compensation payable to the Executive an amount sufficient
to satisfy its withholding obligations. If the Executive does not make an
election under Section 83(b) of the Code in connection with this Agreement, the
Participant may satisfy the withholding requirement, in whole or in part, by
electing to have the Company withhold for its own account that number of
Restricted Shares otherwise deliverable to the Participant from escrow hereunder
on the date the tax is to be determined having an aggregate Fair Market Value on
the date the tax is to be determined equal to the minimum statutory total tax
that the Company must withhold in connection with the vesting of such Restricted
Shares. Such election must be irrevocable, in writing, and submitted to the
Secretary of the Company before the applicable vesting date. The Fair Market
Value of any fractional share of Common Stock not used to satisfy the
withholding obligation (as determined on the date the tax is determined) will be
paid in cash. The “Fair Market Value” of the Common Stock shall be determined by
such methods or procedures as shall be established from time to time by the
Board or the Committee; provided, however, that the Fair Market Value shall not
be less than the par value of the Common Stock; and provided further, that (a)
if the Common Stock is traded on the over-the-counter market, then the Fair
Market Value shall be the closing sale price for the Common Stock in the
over-the-counter market on the measurement date (or if there was no sale of the
Common Stock on such date, on the immediately preceding date on which there was
a sale of the Common Stock), as reported by the National Association of
Securities Dealers Automated Quotation System (or any successor), or (b) if the
Common Stock is listed on a national securities exchange or national securities
association, then the Fair Market Value shall be the closing sale price for the
Common Stock on the Composite Tape on the measurement date.


    10.       Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be a waiver
of such provision or of any other provision hereof.


    11.       Notices. Any notice hereunder to the Company shall be addressed to
it at its office, 1050 Walnut Ridge Drive, Hartland, Wisconsin 53029, and any
notice hereunder to Executive shall be addressed to him or her at the last home
address on file with the Company. Either party may designate some other address
at any time hereafter in writing.


4

--------------------------------------------------------------------------------

    12.       Adjustment Provisions. In the event of any change in the Common
Stock, whether by reason of a declaration of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend), spin-off, merger,
consolidation, recapitalization, split-up, combination or exchange of shares, or
otherwise, the aggregate number of Restricted Shares subject to this Agreement
shall be appropriately adjusted in order to prevent dilution or enlargement of
the benefits intended to be made available under this Agreement.


    13.       Severability. In the event any provision of the Agreement is held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining provisions of the Agreement, and the Agreement shall be construed
and enforced as if the illegal or invalid provision had not been included.


    14.       Amendments. This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto.


    15.       Interpretation. As a condition of the granting of the Restricted
Shares, the Executive agrees for himself or herself and his or her legal heirs,
legatees or representatives, that any dispute or disagreement that may arise
under or as a result of or pursuant to this Agreement shall be determined by the
Board or the Committee in its sole discretion, and any interpretation by the
Board or the Committee of the terms of this Agreement shall be final, binding
and conclusive.


    16.       Powers of the Company Not Affected. The existence of this
Agreement or the Restricted Shares herein granted shall not affect in any way
the right or power of the Company or its shareholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred, or prior
preference stock ahead of or affecting the Common Stock or the rights thereof,
or dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


    17.       Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Wisconsin, without reference to
conflict of law principles thereof.


    18.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.




5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Restricted Stock
Grant Agreement dated and effective as of the date first above written.

  THE MIDDLETON DOLL COMPANY


  By:__________________________________


  Its:__________________________________



  The undersigned hereby accepts and agrees to all the terms and provisions of
the foregoing Restricted Stock Grant Agreement.



  _______________________________________
                (Executive)


  Name:__________________________________







6